This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0225

                                       Diane Quick,
                                         Relator,

                                            vs.

                              Polar Semiconductor, Inc.,
                                     Respondent,
                Department of Employment and Economic Development,
                                     Respondent.

                                 Filed October 14, 2014
                                        Affirmed
                                     Stauber, Judge

                Department of Employment and Economic Development
                                File No. 31602690-3

Edward F. Rooney, Minneapolis, Minnesota (for relator)

Polar Semiconductor, Inc., Bloomington, Minnesota (respondent employer)

Lee B. Nelson, Minnesota Department of Employment and Economic Development,
St. Paul, Minnesota (for respondent Department)

       Considered and decided by Hudson, Presiding Judge; Stauber, Judge; and

Kirk, Judge.

                         UNPUBLISHED OPINION

STAUBER, Judge

       On certiorari review from an unemployment-law judge’s (ULJ’s) decision

dismissing relator’s appeal as untimely, relator argues that (1) her appeal from a
determination of ineligibility based on her reason for quitting was not untimely because

the Department of Employment and Economic Development (DEED) had not yet ruled

on the companion issue of whether she was able to work and was actively seeking work;

(2) her submission of responses to questions before the appeal deadline constituted an

appeal under Minn. Stat. § 268.103, subd. 2(b) (2012); and (3) DEED sent relator

documents containing erroneous information that led her to believe she no longer needed

to appeal from the determination of ineligibility. We affirm.

                                          FACTS

       In August 2013, relator Diane Quick quit her job at Polar Semiconductor, Inc.

Relator asserts that she quit because she was physically unable to do her job any longer as

a result of injuries she sustained in a 2008 car accident. On September 1, 2013, relator

applied for unemployment benefits. On September 20, 2013, respondent DEED issued a

determination of ineligibility under Minn. Stat. § 268.085 (2012), stating that relator had

“not provided a medical statement completed by a medical provider which would

establish that she is able to work.” Ultimately, relator obtained a final decision from the

ULJ on January 10, 2014, finding that she was eligible for benefits because she was

available for and actively seeking work. On September 24, 2013, DEED issued a

separate determination of ineligibility under Minn. Stat. § 268.095 (2012), stating that

relator was not eligible for benefits because she quit employment for personal reasons

and that the determination would become final unless an appeal was filed by October 14,

2013. As to this determination, the ULJ ultimately affirmed a decision dismissing an




                                             2
appeal from it as untimely. As will be described below, the path to these determinations

was long and confusing.

       On or about September 24, 2013, relator faxed DEED a medical statement signed

by her physician stating that relator was able to work with certain restrictions. On

September 26, 2013, DEED issued an “amended determination of eligibility” stating that,

under Minn. Stat. § 268.085, relator was “available for and actively searching for gainful

employment” and that she had “provided a medical statement.” The letter also stated that

“[t]he applicant is eligible for unemployment benefits for the period from 09/08/2013

through 09/21/2013 if all other requirements are met,” and that relator had “0 pending

issue(s) that may affect [her] eligibility for benefits.”

       But on September 30, 2013, DEED issued a “notice of nullification.” The letter

stated that “[t]his determination is being issued to cancel the determination dated

09/26/2013.” Under “Additional Notes,” the letter stated that “[y]ou have 1 pending

issue(s) that may affect your eligibility for benefits. Issue ID: 31660767-1 Ability-

Availability-Actively Seeking.” The letter did not advise relator of the consequences of

nullification, her right to appeal, any deadlines for appeals, or any matters related to the

September 24 determination of ineligibility.

       Included with this letter was an “Unemployment Insurance Request for

Information” form which stated that it was due October 6, 2013. Relator completed and

returned the document. Relator was asked to identify her illness or disability, to which

she responded “check doctor statement.” She also affirmed that she was not unable to

work, that she saw a doctor about her illness or disability, and that her illness or disability


                                               3
restricts her from performing certain tasks. She also stated that she could not work

twelve-hour shifts, perform heavy lifting, or stand for long periods of time, but that she

could work eight-hour shifts, and could perform light assembly and packing. Relator

listed the types of jobs she could perform and her efforts at obtaining suitable work.

       On October 16, 2013, after failing to hear anything from DEED, relator retained

an attorney who wrote a letter on her behalf stating that relator “is appealing because she

meets all of the eligibility requirements to receive unemployment insurance benefits,”

and stating that relator “quit her long time employment because the demands of that job

were far in excess of the physical activity restrictions that her physician . . . imposed on

her.” Sometime later, relator called DEED to inquire about the status of her appeal and

was told that her appeal was late and that she must send a “Late Appeal—Request for

Redetermination.” Relator’s attorney sent a letter requesting “redetermination” on

November 4, 2013.

       On November 20, 2013, DEED issued another determination of ineligibility under

Minn. Stat. § 268.085 stating that “[t]here is no evidence to show [that relator] is able to

perform paid employment.” The letter further stated that relator “is not eligible for

benefits beginning 09/01/2013” and that relator had “0 pending issue(s)” that would

affect her eligibility for benefits. The letter stated that the determination would become

final unless appealed by December 10, 2013.

       On November 21, 2013, DEED issued an order stating that relator’s November 4,

2013 appeal of the September 24 determination of ineligibility was untimely and,

therefore, the ULJ lacked authority to hear and consider the appeal. On December 3,


                                              4
2013, relator sent DEED two letters separately appealing the November 20 determination

of ineligibility and the November 21 dismissal of her appeal.

       On January 6, 2014, an evidentiary hearing was held before a ULJ on the issue of

whether relator was able to work. The ULJ issued a determination on January 10, 2014,

that relator was eligible for benefits because she was available for and actively seeking

suitable employment. Meanwhile on January 9, 2014, DEED issued an order affirming

the dismissal of relator’s appeal of the September 24 determination of ineligibility. The

ULJ found that relator’s October 7 response to DEED’s request for information “could

not reasonably be construed as disagreeing with the determination” that she quit work for

personal reasons and, therefore, did not constitute an appeal within the statutory time

limit. The ULJ also found that, even if the October 16 letter from relator’s attorney could

be construed as an appeal of the September 24 determination, it was still two days late

because the statutory deadline was October 14. This certiorari appeal followed.

                                      DECISION

       This court may affirm the decision of the ULJ or may reverse or modify the

decision if a petitioner’s substantial rights were prejudiced because the ULJ’s decision

was “made upon unlawful procedure” or affected by an “error of law.” 2014 Minn. Laws

ch. 271, art. 1, § 1, at 1028-29 (to be codified at Minn. Stat. § 268.105, subd. 7(d)(3), (4)

(2014)).1 “[A] ULJ’s decision to dismiss an appeal as untimely is a question of law,


1
 The 2014 amendment affected only subdivision 7(b), and subdivision 7(d) was
unchanged. Because the amendment did not make any substantive changes to
subdivision 7(d), the amended statute applies to pending litigation. Braylock v. Jesson,
819 N.W.2d 585, 588 (Minn. 2012).

                                              5
subject to de novo review.” Godbout v. Dep’t of Emp’t & Econ. Dev., 827 N.W.2d 799,

802 (Minn. App. 2013).

       The purpose of the unemployment-insurance program is to assist those who are

unemployed through no fault of their own. Minn. Stat. § 268.03, subd. 1 (2012). The

chapter is remedial in nature and must be applied in favor of awarding benefits, and any

provision precluding receipt of benefits must be narrowly construed. Minn. Stat.

§ 268.031, subd. 2 (2012). There is no burden of proof in unemployment-insurance

proceedings and no presumption of entitlement to unemployment benefits. Minn. Stat.

§ 268.069, subd. 2 (2012). There is no equitable or common-law basis to allow or deny

unemployment benefits. Id., subd. 3 (2012).

I.     Whether a unitary appeal is required

       Relator argues that an initial determination on one issue does not “establish a

deadline for appeal from that decision where [DEED] has not yet rendered a final

determination on the companion issue of whether the applicant for benefits was able to

work and was actively seeking work.”

       Appellant cites to Emme v. C.O.M.B., Inc., 418 N.W.2d 176, 178 (Minn. 1988),

which involved an appeal from the denial of partial summary judgment in a personal-

injury case. In that case, our supreme court stated that Minnesota courts have a policy

favoring unitary appeals in order to “conserve judicial resources” and to “expedite trial

proceedings.” Id. at 179. But it is clear from the opinion that the court was concerned

with “[p]retrial appeals” that “cause disruption, delay, and expense” and “burden

appellate courts” and prevent trial judges from “supervis[ing] pretrial and trial procedures


                                             6
without undue interference.” Id. These considerations are not present in an

administrative appeal process that does not involve the judicial branch of government or

pretrial procedures that, in some instances, may significantly lengthen the time and

increase the cost of proceedings.

         Appellant also relies upon In re Welfare of G. (NMN) M., 533 N.W.2d 883, 884

(Minn. App. 1995), in which this court criticized juvenile delinquency proceedings where

a child was required to appeal the adjudication of delinquency even before the district

court had ordered a disposition, resulting in “the potential for separate appeals from the

adjudication and disposition orders, contrary to the policy favoring unitary appeals.” But

again, this case presents different facts. Relator was determined ineligible for benefits on

two separate bases, either one of which would result in her inability to receive benefits.

Unlike in G. (NMN) M., where the result of an appeal of the delinquency adjudication

might make the disposition moot, here, one issue is not contingent upon resolution of the

other.

         Appellant also argues that the plain language of Minn. Stat. § 268.095, subd. 1(7),

requires DEED to consider both an applicant’s ability to work and reason for quitting at

the same time. This court reviews matters of statutory construction de novo. Wiley v.

Dolphin Staffing—Dolphin Clerical Group, 825 N.W.2d 121, 124 (Minn. App. 2012),

review denied (Minn. Jan. 29, 2013). Minn. Stat. § 268.095, subd. 1(7), states that the

ineligibility exception for quitting employment for medical necessity “raises an issue of

the applicant’s being available for suitable employment under section 268.085,

subdivision 1, that the commissioner must determine.” But nothing in this section states


                                              7
that both issues must be resolved together or that the statutory appeal time limit is tolled

until the issue of availability for work is resolved.

       DEED asserts that nothing in Minn. Stat. § 268.101, which describes the

procedures that DEED must follow, requires DEED to issue all-encompassing

determinations of ineligibility. We agree. “While this court is not bound by an agency’s

conclusions of law, the manner in which an agency has construed a statute may be

entitled to some weight when the statutory language is technical in nature and the

agency’s interpretation is one of longstanding application.” Lolling v. Midwest Patrol,

545 N.W.2d 372, 375 (Minn. 1996). DEED asserts that it has handled determinations of

ineligibility in this way since 1937. Moreover, DEED argues that addressing multiple

issues within one determination could itself be confusing, particularly where an applicant

is deemed eligible in one regard, but ineligible in another. Further we note that

ineligibility issues may arise at different times. Therefore, we conclude that DEED was

not required to issue a unitary determination on all issues related to relator’s eligibility for

unemployment benefits.

II.    Whether the October 7 response was an appeal

       Appellant also argues that her October 7 response to DEED’s request for

information qualified as an appeal under Minn. Stat. § 268.103, subd. 2(b), which

provides that “[a] written statement delivered or mailed to the department that could

reasonably be interpreted to mean that an involved applicant is in disagreement with a

specific determination or decision is considered an appeal. No specific words need be

used for the written statement to be considered an appeal.” Relator asserts that her


                                               8
responses to DEED could “reasonably be interpreted to mean” that she disagreed with the

determination that she quit her job for personal reasons because the doctor’s statement

and her answers to the questions show that she was subject to certain working

restrictions, and that these restrictions would have prevented her from working at her

former job. Relator also contends that the act itself of responding to DEED’s request for

information showed that relator believed herself to be entitled to benefits.

       But DEED asserts that relator’s responses in no way address the issue of whether

she quit for personal or medical reasons. We agree. Indeed, nothing in the October 7

statement addresses her reasons for quitting. Rather, her responses and the doctor’s

statement only address her medical condition, her limitations on work, and her efforts to

find suitable work. Therefore, we conclude that the October 7 statement cannot

reasonably be interpreted as an appeal of the September 24 determination of ineligibility.

Cf. Kangas v. Indus. Welders & Machinists, Inc., 814 N.W.2d 97, 100-01 (Minn. App.

2012) (concluding that relator’s statement that he “did not commit theft by removing

[his] own tool box” was an appeal of the determination that he was ineligible due to

employment misconduct although he did not follow correct procedures for DEED’s

online appeal process).

III.   Whether DEED misled relator

       Relator also argues that DEED misled her as to the status of her appeal because

the September 26 determination of eligibility stated that relator was “eligible for

unemployment benefits” and because it said that she had “0 pending issue(s) that may

affect [her] eligibility for benefits.” Relator asserts that the time limit for filing her


                                                9
request for reconsideration should have been tolled between September 26, when DEED

issued the determination of eligibility, and September 30, when DEED issued its

nullification of that determination. DEED concedes that the October 16 attorney letter

functioned as an appeal of the September 24 determination of ineligibility. Therefore, if

the appeal deadline was tolled for four days, relator’s appeal was timely.

       Relator relies upon Stassen v. Lone Mountain Truck Leasing, LLC, 814 N.W.2d 25

(Minn. App. 2012) for her argument that the time limit should have been tolled due to

DEED’s misleading statements. In Stassen, the issue was whether an appeal is untimely

even though DEED mailed its notice to the wrong address because the employer updated

its address on one part of DEED’s website, but not on another part. 814 N.W.2d at 29-

30. This court concluded that “the consequence of the mistaken addressing of the letter

should not be borne by the party that followed DEED’s website directions in updating its

address,” and therefore the time limit to appeal had not begun to run. Id. at 30. Relator

interprets this holding to mean that where “the delay in appeal is due to a mistake by

[DEED] an appeal which would otherwise be untimely may nevertheless be heard.”

       But DEED argues that the September 26 determination of eligibility was not

misleading because, by DEED’s definition of “pending,” relator had no pending issues.

Relying on a common dictionary definition of the term, DEED asserts that “pending”

means “not yet decided.” We agree with relator that the notifications she received from

DEED indicating the presence or absence of “pending” issues related to her eligibility for

benefits were confusing, but we conclude that the statements were not so misleading that

the burden of the misunderstanding should be borne by DEED. Unlike in Stassen, relator


                                            10
did not fully follow DEED’s appeal instructions where her determination of ineligibility

letter clearly stated that the determination would be final on October 14, 2013, and relator

did not appeal the determination until October 16, 2013. Although we recognize that

relator, as a lay person, may easily have misunderstood the communications she received

from DEED, the law does not permit extensions of the 20-day time limit, and the time for

appeal “is absolute.” Cole v. Holiday Inns, Inc., 347 N.W.2d 72, 73 (Minn. App. 1984).

We must “strictly construe[]” the time limit for appeal, “regardless of mitigating

circumstances.” King v. Univ. of Minn., 387 N.W.2d 675, 677 (Minn. App. 1986), review

denied (Minn. Aug. 13, 1986) (holding that the time for appeal began to run from the

time DEED mailed notice to the party, even though the party was represented by an

attorney and DEED mailed notice to the attorney several days later). “There is no

equitable or common law denial or allowance of unemployment benefits.” Minn. Stat.

§ 268.069, subd. 3.

       Although we affirm DEED’s determination of ineligibility, we note a lack of

clarity with which it communicates with applicants for benefits, which also results in

confusion for this court on review. The unemployment-insurance statute is intended to

assist persons who are unemployed through no fault of their own. Minn. Stat. § 268.03,

subd. 1. Therefore, DEED should carefully consider how and what it communicates with

applicants for benefits so as to fulfill its purpose as stated in law.

       Affirmed.




                                               11